Citation Nr: 1105605	
Decision Date: 02/10/11    Archive Date: 02/18/11

DOCKET NO.  07-34 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter




ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1942 to July 1945.  
He died in December 2006, and the appellant in this claim is the 
Veteran's surviving spouse.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a May 2007 decision by the Department of Veterans 
Affairs (VA) Phoenix, Arizona Regional Office (RO). 

The appellant and her daughter appeared and testified at a Travel 
Board hearing held before the undersigned Acting Veterans Law 
Judge in December 2009.  A transcript of the hearing has been 
associated with the claims folder.

This case has twice previously been before the Board.  In March 
2010, the Board remanded the case in order that the appellant may 
be provided notice consistent with the Veterans Claims Assistance 
Act of 2000 (VCAA) and the Court of Appeals for Veterans Claims' 
decision in Hupp v. Nicholson, 21 Vet. App. 342 (2007).  As such 
notice was provided in a March 2010 letter to the appellant, the 
Board finds substantial compliance with its earlier remand.  See 
D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only 
substantial compliance with the terms of the Board's engagement 
letter would be required, not strict compliance).  Since the 
requested development has been completed, the case may proceed 
without prejudice to the Veteran.  Stegall v. West, 11 Vet. App. 
268 (1998).

When the case returned to the Board in October 2010, the Board 
referred the matter to the Veterans Health Administration (VHA) 
for an advisory opinion concerning the Veteran's death and the 
circumstances surrounding it.  The advisory opinion has been 
obtained and has been included in the claims folder for review. 
It is noted that the appellant, along with her representative, 
were given the opportunity to provide any comments with respect 
to the opinion and those comments have also been included in the 
claims folder for review.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  During the course of his lifetime, the Veteran was service-
connected for gastrectomy syndrome status post subtotal 
gastrectomy with vagotomy.  

2.  The record indicates that the Veteran died in December 2006.  
The death certificate reflects that his cause of death was 
cardiopulmonary arrest, due to, or as a consequence of, asystole 
pulseless electrical activity; stroke was listed as another 
significant condition contributing to the Veteran's death but not 
resulting in the underlying cause.

3.  The evidence is in equipoise as to whether the Veteran's 
service-connected disability contributed substantially or 
materially to the cause of his death.  


CONCLUSION OF LAW

Resolving all reasonable doubt in the appellant's favor, a 
disability incurred in or aggravated by service, or which may be 
presumed service connected, did proximately cause or contribute 
substantially or materially to the cause of the Veteran's death.  
38 U.S.C.A. §§ 1310, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110.  The death of a veteran will be considered as 
having been due to a service connected disability where the 
evidence establishes that such disability was either the 
principal or the contributory cause of death.  See 38 C.F.R. § 
3.312(a).  The issues involved will be determined by the exercise 
of sound judgment, without recourse to speculation, after a 
careful analysis has been made of all the facts and circumstances 
surrounding the death of the veteran. 38 C.F.R. § 3.312(a).

As stated above, at the time of his death, the Veteran was 
service-connected for one disability: gastrectomy syndrome status 
post subtotal gastrectomy with vagotomy.  Though the Veteran's 
death certificate does not list this disability as the cause of 
the Veteran's death, the appellant contends that this condition 
nonetheless was a proximate cause of his death.  

A review of the medical records preceding the Veteran's death 
shows that he was admitted to the Kingman Regional Medical Center 
for rectal bleeding on December 15, 2006.  He was discharged on 
December 20, 2006 with instructions to follow a regimen of 
Coumadin, an anticoagulant.  The Veteran was then admitted to 
Sunrise Hospital and Medical Center on December 27.  The Veteran 
was noted to have blood in his stool again on both December [redacted]
and December [redacted].  On December [redacted], the Veteran went into asystole 
cardiac arrest.  He developed ventrical fibrillation and then 
went into pulseless electrical activity.  He was then pronounced 
dead.  At the time of his death, the Veteran's treating physician 
noted that the "role of possible hemorrhage or exsanguination" 
in the Veteran's death was unclear.

Throughout the appeal and in her December 2009 Travel Board 
hearing, the appellant has contended that the Veteran's 
gastrointestinal bleeding was due to his service-connected 
gastrectomy syndrome.  She further contended that the medical 
treatment that he received to stem this bleeding caused or 
contributed to his death.  

A December 2007 VA opinion, however, concluded that the Veteran's 
death was less likely as not caused by or a result of his 
service-connected stomach condition.  The VA physician noted that 
the Veteran had a sudden onset of mild hypoxia accompanied by a 
drop in blood pressure with a thread pulse prior to asystole.  
The VA physician concluded that it was at least as likely as not 
that these symptoms and his rectal bleeding were due to a 
combination between the Veteran's recent polypectomy with 
cauterization and aggressive anticoagulation secondary to CVA 
(cerebrovascular accident, or stroke).  The physician also stated 
that there was no mention of any ulcerative or stomach conditions 
possibly contributing to these causes.  

The Board, concerned that this opinion made conclusions that were 
not supported by or found in the medical records, referred the 
matter to the VHA for an advisory opinion.  The Board 
specifically sought answers to whether it was at least as likely 
as not that the Veteran's stomach condition caused his death, or 
in the alternative, whether it was at least as likely as not that 
the Veteran's stomach condition contributed substantially and 
materially to cause the Veteran's death. 

In a December 2010 opinion, Kenneth Mills-Robertson MD noted 
that, in contrast to the VA opinion, the medical evidence was not 
clear as to the cause of the Veteran's rectal bleeding.  He 
further noted that upon the Veteran's admission to Sunrise 
Hospital, no further study was done to determine the source of 
the Veteran's rectal bleeding.  Dr. Mills-Robertson stated that 
this bleeding could have come from either the lower 
gastrointestinal tract or the upper gastrointestinal tract.  Dr. 
Mills-Robertson thus stated that he did not know the source of 
the Veteran's gastrointestinal bleeding based on the medical 
evidence provided.  Dr. Mills-Robertson also stated with 
reasonable certainty, however, that "hemorrhage caused, or 
contributed to, [the Veteran's] cardiac arrest and death."  
Accordingly, Dr. Mills-Robertson concluded that he could not 
offer an opinion as to the questions posed without resorting to 
mere speculation. 

Pursuant to VA law and regulation, the Board resolves reasonable 
doubt in favor of claimants.  38 U.S.C.A. § 5107 ("When there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a matter, 
the Secretary shall give the benefit of the doubt to the 
claimant.").  In this case, the facts show that the Veteran was 
service-connected for a gastrointestinal disability.  Shortly 
before his death, he suffered gastrointestinal bleeding of an 
unknown origin, and the medical evidence notes that this bleeding 
caused or contributed to the Veteran's death.  Given these facts, 
the Board finds that the evidence is at least in equipoise 
regarding whether the Veteran's gastrectomy syndrome proximately 
caused or contributed substantially to the cause of his death.  
Accordingly, resolving reasonable doubt in favor of the claimant, 
the Board concludes that service connection for the cause of the 
Veteran's death is warranted.  38 U.S.C.A. §§ 1310, 5107; 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312.

Finally, the VCAA describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Here, the Board's decision results in an action that is wholly 
favorable to the claimant.  When the Board takes an action 
favorable to the claimant, there can be no possibility of 
prejudice to her.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  An 
extended discussion of the duties to notify and assist is thus 
unnecessary.  


ORDER

Entitlement to service connection for the cause of the service 
member's death is granted.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


